I concur in the conclusion. Those who purchased the notes to be refunded had a right to rely on our prior decisions, and the credit and honor of the state require that we follow those decisions in the instant case. However, I am of the opinion that those decisions (In re Application of State to Issue Bonds to Fund Indebtedness, 1912, 33 Okla. 797, 127 P. 1065; In re Application of State to Issue Bonds to Fund Indebtedness, 1913,40 Okla. 145, 136 P. 1104; In re State Funding Bonds of 1935, Series A, 1935, 173 Okla. 622, 50 P.2d 221; In re State Funding Bonds of 1935, Series B, 1935, 173 Okla. 626, 50 P.2d 226) should now be overruled so that in the future no debt will be created in violation of our Constitution. By the foregoing decisions the provisions of our Constitution (secs. 2, 3, 23, 24, and 25 of art. 10) have, under the guise of judicial construction, been rendered nugatory. I base my opinion upon the plain language of the constitutional provisions, and upon the decisions of our sister states construing substantially the same constitutional provisions. See People v. Johnson (1856)6 Cal. 499; Nougues v. Douglass (1857) 7 Cal. 65; Opinion of the Judges (1889, Colo.) 22 P. 464; State v. McGraw (1895. Wash.) 41 P. 893; State Budget Commission v. Lebus (1932, Ky.)51 S.W.2d 965.
I think in the prior decisions, above cited, *Page 18 
this court did precisely what we refused to do in Boswell v. State (1937) 181 Okla. 435, 74 P.2d 940 — gave these sections of our Constitution a narrow and strained construction that defeats their very purpose. The result is that we now have a debt of some $25,000,000, incurred without a vote of the people, for "casual deficits or failure in revenue, or for expenses not provided for" in face of the plain language of section 23 that "such debts (for said purposes), direct and contingent, singly or in the aggregate, shall not, at any time, exceed four hundred thousand dollars."
When the five constitutional provisions are construed together, according to their normal meaning, we find that under section 2 it is the duty of the Legislature "to provide by law for an annual tax sufficient, with other resources, to defray the estimated ordinary expenses of the state for each fiscal year." There is available to the Legislature data on which a fairly correct estimate can be made as to what amount of revenue will be forthcoming, based largely upon the collections of prior years, and it is the duty of the Legislature to make the appropriations square with the estimated income. The Governor has the right, by use of the veto power, to make the appropriations meet the anticipated income. If, after the appropriations are made and approved, it is seen that the revenues are running short, the Governor can call an extra session of the Legislature to balance the budget by providing more revenue or cancelling appropriations. If that is not done, it is the right of the Legislature in the next regular session, under section 3, to levy "a tax for the ensuing fiscal year, which, with other resources, shall be sufficient to pay the deficiency, as well as the ordinary expenses of the state for the ensuing year." The responsibility of conducting the ordinary governmental affairs of the state within its income rests with the legislative and executive departments. It is our duty to declare the law expressed in the Constitution according to the intent of those who framed it and of those who adopted it.
Under section 23, the casual deficits to the extent of $400,000 can be lawfully funded, but the debt for that purpose can never exceed $400,000 without doing violence to the Constitution.
The issuance of the funding bonds in question establishes an absolute liability to pay in the future. They bear interest. They mature at definite dates. They are promises to pay money. They pledge the credit of the state.
Can it be doubted that when these funding bonds are approved by this court and issued that a debt has been created? It will not do for us to split hairs on the question as to when the debt was actually created, whether at the time the service was performed or the article purchased, when the claim was allowed, when the warrant was issued, when the deficit was definitely ascertained, or when the funding bonds were issued, for it is certain that when the funding bonds have been approved by this court and issued, a debt has been created in excess of $400,000 in violation of section 23, art. 10, of the Constitution.
The language of the Supreme Court of California in 1857, construing similar constitutional provisions, is applicable here:
"The power of taxation was given to the Legislature, without limit, for all purposes allowed by the Constitution, and the framers of that instrument knew that it was not the practice of governments, well conducted, to borrow money for the ordinary expenses of government. These expenses are regular and certain, and can easily be provided for by taxation. In reference to such expenses, there is no cause for surprise upon the Legislature. It is easy to anticipate their amount with a reasonable degree of certainty, and the framers of the Constitution knew that if they permitted the Legislature to borrow money to defray the ordinary expenses of the government, it would not be long before the state must be brought practically to rely upon the yearly revenue; for the reason, that a yearly deficit of the revenue would soon destroy the credit of the state, so that she could not borrow for any such purpose. A family, or state, that borrows to pay ordinary expenses, must soon have no power to borrow; and as the state, from the very nature of the case, must sooner or later come to the point of 'paying as you go.' it was wise in the framers of our Constitution, to bring her to it at an early period. There was time gained and money saved.
"Besides this, the Convention doubtless thought it unjust to throw the burthen of paying the present expenses of the government upon posterity, who would be compelled, in addition, to pay their own expenses, or resort to the same method of postponement." Nougues v. Douglass, supra.
If the necessities of the case are sufficient to justify the incurring of a debt to pay the ordinary current expenses of the government, section 25, art. 10, supra, provides the method by submitting the question to a vote of the people. *Page 19